Citation Nr: 0900923	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1955 to January 1957.

Procedural history

Service connection was granted for tinnitus in a January 2003 
rating decision, at which time a 10 percent disability rating 
was assigned.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO), which continued the veteran's 10 percent disability 
rating for service-connected tinnitus.  The veteran filed a 
notice of disagreement in regards to the May 2005 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a June 2005 statement of the 
case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2005.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge in Washington, DC.  However, in 
an August 2005 statement, the veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2008).

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. 

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2008).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has waived his right to a hearing 
before the Board.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

The veteran filed his claim of entitlement to an increased 
disability rating for service-connected tinnitus in April 
2005.  Therefore, only the most recent version of the 
regulation is applicable to his claim.  However, as will be 
explained in greater detail below, under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.  

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See the July 27, 2005 Statement 
of Accredited Representative in Appealed Case.  The current 
version of Diagnostic Code 6260, effective June 13, 2003, 
makes it clear that a single evaluation of 10 percent for 
tinnitus will be assigned "whether the sound is perceived in 
one ear, both ears, or in the head."  That version has never 
been in dispute.  Recent litigation revolved around the 
matter of whether the previous version of Diagnostic Code 
6260 (which as indicated above is not applicable to this 
veteran's appeal but will be discussed for the sake of 
completeness) allowed for separate 10 ratings for tinnitus in 
each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria].  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


